EXHIBIT 10.1



EXECUTION VERSION



AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of June 7, 2020 by
and among Commvault Systems, Inc. (the “Company”) and the entities and natural
persons set forth in the signature pages hereto (collectively, “Starboard”)
(each of the Company and Starboard, a “Party” to this Agreement, and
collectively, the “Parties”).
RECITALS
WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;
WHEREAS, as of the date hereof, Starboard has a beneficial ownership (as
determined under Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended, or the rules or regulations promulgated thereunder (the
“Exchange Act”)) interest in the Common Stock, $0.01 par value per share, of the
Company (the Common Stock”) totaling, in the aggregate, 4,316,000 shares, or
approximately 9.3% of the Common Stock issued and outstanding on the date
hereof;
WHEREAS, Starboard submitted a letter to the Company on April 9, 2020 (the
“Nomination Notice”) nominating a slate of director candidates to be elected to
the Board of Directors of the Company (the “Board”) at the Company’s 2020 Annual
Meeting of Stockholders (the “2020 Annual Meeting”); and
WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board and certain
other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.
Board Appointments and Related Agreements.

(a)          Board Appointments
(i)          The Company agrees that immediately following the execution of this
Agreement, the Board and all applicable committees of the Board shall take all
necessary actions to (A) accept the resignations tendered by Alan G. Bunte,
Frank J. Fanzilli, Jr. and Daniel Pulver as Class II directors of the Company,
who the Company hereby represents have submitted, or shall no later than the
date hereof submit, letters of resignation to the Board that will become
effective immediately prior to the appointment of the Starboard Independent
Appointees (as defined below) to the Board and (B) appoint R. Todd Bradley,
Arlen Shenkman and Allison Pickens (each a “Starboard Independent Appointee” and
collectively, the “Starboard Independent Appointees”) as Class II directors of
the Company with terms expiring at the 2020 Annual Meeting. The Company agrees
that it will nominate the Starboard Independent Appointees for election at the
2020 Annual Meeting as Class II directors with terms expiring at the Company’s
2023 Annual Meeting of

--------------------------------------------------------------------------------

Stockholders and will recommend, support and solicit proxies for the election of
the Starboard Independent Appointees at the 2020 Annual Meeting in the same
manner as it recommends, supports, and solicits proxies for the election of the
Company’s other Class II director nominee.  The Company shall use its reasonable
best efforts to hold the 2020 Annual Meeting no later than August 30, 2020.
(ii)          If any Starboard Independent Appointee (or any Starboard
Replacement Director (as defined below)) is unable or unwilling to serve as a
director and ceases to be a director, resigns as a director, is removed as a
director, or for any other reason fails to serve or is not serving as a director
at any time prior to the expiration of the Standstill Period (as defined below),
and at such time Starboard beneficially owns (as determined under Rule 13d-3
promulgated under the Exchange Act) in the aggregate at least the lesser of 3%
of the Company’s then-outstanding Common Stock and 1,388,180 shares of Common
Stock (subject to adjustment for stock splits, reclassifications, combinations
and similar adjustments) (the “Minimum Ownership Threshold”), Starboard shall
have the ability to recommend a person to be a Starboard Replacement Director in
accordance with this Section 1(a)(ii) (any such replacement nominee, when
appointed to the Board, shall be referred to as a “Starboard Replacement
Director”). Any Starboard Replacement Director must (A) be reasonably acceptable
to the Board (such acceptance not to be unreasonably withheld), (B) qualify as
“independent” pursuant to NASDAQ listing standards, (C) have the relevant
financial and business experience to be a director of the Company, (D) satisfy
the publicly disclosed guidelines and policies of the Company with respect to
service on the Board and (E) be independent of Starboard (for the avoidance of
doubt, the nomination by Starboard of such person to serve on the board of any
other company shall not (in and of itself) cause such person to not be deemed
independent of Starboard).  The Nominations and Governance Committee shall make
its determination and recommendation regarding whether such Starboard
Replacement Director nominee meets the foregoing criteria within five (5)
business days after (1) such nominee has submitted to the Company the
documentation required by Section 1(c)(iv) and (2) representatives of the Board
have conducted customary interview(s) and background checks of such nominee, if
such interviews or background checks are requested by the Board or the
Nominations and Governance Committee. The Company shall use its reasonable best
efforts to conduct any interview(s) and background checks contemplated by this
Section 1(a)(ii) as promptly as practicable, but in any case, assuming
reasonable availability of the nominee, within ten (10) business days after
Starboard’s submission of such nominee. In the event the Nominations and
Governance Committee does not accept a person recommended by Starboard as the
Starboard Replacement Director, Starboard shall have the right to recommend
additional substitute person(s) whose appointment shall be subject to the
Nominations and Governance Committee recommending such person in accordance with
the procedures described above. Upon the recommendation of a Starboard
Replacement Director nominee by the Nominations and Governance Committee, the
Board shall vote on the appointment of such Starboard Replacement Director to
the Board no later than five (5) business days after the Nominations and
Governance Committee’s recommendation of such Starboard Replacement Director;
provided, however, that if the Board does not appoint such Starboard Replacement
Director to the Board pursuant to this Section 1(a)(ii), the Parties shall
continue to follow the procedures of this Section 1(a)(ii) until a Starboard
Replacement Director is elected to the Board. Subject to NASDAQ rules and
applicable law, upon a Starboard Replacement Director’s appointment to the
Board, the Board and all applicable committees of the Board shall take all
necessary actions to appoint such Starboard Replacement Director to any
applicable committee of the Board of which the replaced director

--------------------------------------------------------------------------------

was a member immediately prior to such director’s resignation or removal.
Subject to NASDAQ rules and applicable law, until such time as any Starboard
Replacement Director is appointed to any applicable committee of the Board, the
other Starboard Independent Appointee will serve as an interim member of such
applicable committee.  Any Starboard Replacement Director designated pursuant to
this Section 1(a)(ii) replacing a Starboard Independent Appointee prior to the
mailing of the Company’s definitive proxy statement for the 2020 Annual Meeting
shall stand for election at the 2020 Annual Meeting together with the other
director nominees.
(iii)          During the period commencing with the date of this Agreement
through the expiration of the Standstill Period, the Board and all applicable
committees of the Board shall not (A) increase the size of the Board to more
than eleven (11) directors or (B) seek to change the classes on which the Board
members serve, in each case without the prior written consent of Starboard.
(b)          Board Committees.
(i)          Operating Committee.
Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to (A) form
an Operating Committee of the Board (the “Operating Committee”) to oversee the
Company’s budgeting processes and to work with management to establish margin
targets and a balanced capital allocation policy for the Company, which targets
and policy will be publicly announced no later than with the quarterly
announcement for the quarter ended December 31, 2020 (provided, however, that if
the Operating Committee determines that it would be in the Company’s best
interests to make such announcement earlier than such time, then the deadline
for making such announcement shall be such earlier time as shall be determined
by the Operating Committee) and (B) appoint R. Todd Bradley, Arlen Shenkman and
Charles Moran to the Operating Committee, and appoint Mr. Shenkman as its
Chairperson.  Immediately upon the formation of the Operating Committee, the
Company agrees that Starboard shall have the opportunity to meet or speak with
the Operating Committee in order to discuss and share information with the
Operating Committee relating to Starboard’s views on the establishment of the
margin targets and to make recommendations to the Operating Committee regarding
such margin targets.  The Company further agrees that, subject to entering into
a customary, short-term non-disclosure agreement with the Company in a form to
be agreed between the Parties, Starboard will be entitled to review and discuss
the Operating Committee’s recommendations on the margin targets prior to such
targets being approved by the Board and publicly announced.  During the
Standstill Period, the Operating Committee shall be composed of three (3)
directors, including Messrs. Bradley and Shenkman and Charles Moran, with Mr.
Shenkman serving as its Chairperson.  The Operating Committee will be provided
with the resources and authority necessary for the Operating Committee to
discharge its purpose, including to hire and direct the work of any consultant
and/or adviser to assist the Operating Committee if requested by the Operating
Committee.
(ii)          Audit Committee.
Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
Arlen Shenkman to

--------------------------------------------------------------------------------

the Audit Committee of the Board.  During the Standstill Period, unless
otherwise agreed by the Audit Committee, the Audit Committee shall be composed
of three (3) directors, consisting of Mr. Shenkman, Charles Moran and David
Walker.
(iii)          Compensation Committee.
Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
R. Todd Bradley to the Compensation Committee of the Board.  During the
Standstill Period, unless otherwise agreed by the Compensation Committee, the
Compensation Committee shall be composed of three (3) directors, consisting of
Mr. Bradley, Keith Geeslin and YY Lee.
(iv)          Nominations and Governance Committee.
Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
Allison Pickens to the Nominations and Governance Committee of the Board. 
During the Standstill Period, unless otherwise agreed by the Nominations and
Governance Committee, the Nominations and Governance Committee shall be composed
of three (3) directors, consisting of Ms. Pickens, Gary Smith, and Martha Bejar.
(v)          Executive Committee
Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to cause the
Executive Committee of the Board to be disbanded.
(vi)          Director Committee Appointments.
Subject to NASDAQ rules and applicable laws, the Board and all applicable
committees of the Board shall take all actions necessary to ensure that during
the Standstill Period, each committee and subcommittee of the Board, including
any new committee(s) and subcommittee(s) that may be established, shall include
at least one (1) Starboard Independent Appointee (or a Starboard Replacement
Director).  Without limiting the foregoing, the Board shall give each of the
Starboard Independent Appointees the same due consideration for membership to
any committee of the Board as any other independent director.
(c)          Additional Agreements.
(i)          Starboard shall comply, and shall cause each of its controlled
Affiliates and Associates to comply with the terms of this Agreement and shall
be responsible for any breach of this Agreement by any such controlled Affiliate
or Associate.  As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
Securities and Exchange Commission under the Exchange Act and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.

--------------------------------------------------------------------------------

(ii)          Starboard, on behalf of itself and its controlled Affiliates and
Associates, hereby irrevocably withdraws its Nomination Notice and any related
materials or notices submitted to the Company in connection therewith. During
the Standstill Period, except as otherwise provided herein, Starboard shall not,
and shall cause each of its controlled Affiliates and Associates not to,
directly or indirectly, (A) nominate or recommend for nomination any person for
election at any annual or special meeting of the Company’s stockholders, (B)
submit any proposal for consideration at, or bring any other business before,
any annual or special meeting of the Company’s stockholders, or (C) initiate,
encourage or participate in any “vote no,” “withhold” or similar campaign with
respect to any annual or special meeting of the Company’s stockholders.
Starboard shall not publicly or privately encourage or support any other
stockholder, person or entity to take any of the actions described in this
Section 1(c)(ii).
(iii)          Starboard shall appear in person or by proxy at the 2020 Annual
Meeting and vote all shares of Common Stock beneficially owned by Starboard at
the 2020 Annual Meeting (A) in favor of all directors nominated by the Board for
election, (B) in favor of the ratification of the appointment of Ernst & Young
LLP as the Company’s registered public accounting firm for the fiscal year ended
March 31, 2021, (C) in accordance with the Board’s recommendation with respect
to the Company’s “say-on-pay” proposal and (D) in accordance with the Board’s
recommendation with respect to any other Company proposal or stockholder
proposal or nomination presented at the 2020 Annual Meeting; provided, however,
that in the event Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis
& Co., LLC (“Glass Lewis”) recommends otherwise with respect to the Company’s
“say-on-pay” proposal or any other Company proposal or stockholder proposal
presented at the 2020 Annual Meeting (other than proposals relating to the
election of directors), Starboard shall be permitted to vote in accordance with
the ISS or Glass Lewis recommendation.  Starboard further agrees that it will
appear in person or by proxy at any special meeting of the Company’s
stockholders held during the Standstill Period and, to the extent any such
special meeting includes the appointment, election or removal of directors, vote
all shares of Common Stock beneficially owned by Starboard at such special
meeting in accordance with the Board’s recommendation on any proposal relating
to the appointment, election or removal of directors.
(iv)          Starboard acknowledges that, prior to the date of this Agreement,
each Starboard Independent Appointee and prior to any appointment, each
Starboard Replacement Director, is required to submit to the Company a fully
completed copy of the Company’s standard director & officer questionnaire, all
other documents required of nominees for director pursuant to the Company’s
Amended and Restated Bylaws (the “Bylaws”) and other reasonable and customary
director onboarding documentation applicable to directors of the Company.
(v)          The Company agrees that the Board and all applicable committees of
the Board shall take all necessary actions, effective no later than immediately
following the execution of this Agreement, to determine, in connection with
their initial appointment as a director and nomination by the Company at the
2020 Annual Meeting, that each of the Starboard Independent Appointees is deemed
to be (A) a member of the “Incumbent Board” or “Continuing Director” (as such
term may be defined in the definition of “Change in Control,” “Change of
Control” (or any similar term) under the Company’s incentive plans, options
plans, equity plans, deferred compensation plans, employment agreements,
severance plans, retention plans, loan agreements, or indentures, including,
without limitation, the Company’s Employment Agreements with its

--------------------------------------------------------------------------------

executive officers, or any other related plans or agreements that refer to any
such plan, policy or agreement’s definition of “Change in Control” or any
similar term) and (B) a member of the Board as of the beginning of any
applicable measurement period for the purposes of the definition of “Change in
Control” or any similar term under the Company’s incentive plans, options plans,
equity plans, deferred compensation plans, employment agreements, severance
plans, retention plans, loan agreements, or indentures, including, without
limitation, the Company’s Employment Agreements with its executive officers.

2.
Standstill Provisions.

(a)          Starboard agrees that, from the date of this Agreement until the
earlier of (x) the date that is fifteen (15) business days prior to the deadline
for the submission of stockholder nominations for the 2021 Annual Meeting
pursuant to the Bylaws or (y) the date that is one hundred (100) days prior to
the first anniversary of the 2020 Annual Meeting (the “Standstill Period”),
Starboard shall not, and shall cause each of its controlled Affiliates and
Associates not to, in each case directly or indirectly, in any manner:
(i)          engage in any solicitation of proxies or become a “participant” in
a “solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) of proxies (including, without limitation, any solicitation of consents
that seeks to call a special meeting of stockholders), in each case, with
respect to securities of the Company;
(ii)          form, join, or in any way knowingly participate in any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to the
shares of the Common Stock (other than a “group” that includes all or some of
the persons or entities listed on the signature pages hereto (referred to herein
as the members of Starboard), but does not include any other entities or persons
that are not members of Starboard as of the date hereof); provided, however,
that nothing herein shall limit the ability of an Affiliate of Starboard to join
the “group” following the execution of this Agreement, so long as any such
Affiliate agrees to be bound by the terms and conditions of this Agreement;
(iii)          deposit any shares of Common Stock in any voting trust or subject
any shares of Common Stock to any arrangement or agreement with respect to the
voting of any shares of Common Stock, other than any such voting trust,
arrangement or agreement solely among the members of Starboard and otherwise in
accordance with this Agreement;
(iv)          seek or submit, or knowingly encourage any person or entity to
seek or submit, nomination(s) in furtherance of a “contested solicitation” for
the appointment, election or removal of directors with respect to the Company or
seek, or knowingly encourage or take any other action with respect to the
appointment, election or removal of any directors, in each case in opposition to
the recommendation of the Board; provided, however, that nothing in this
Agreement shall prevent Starboard or its Affiliates or Associates from taking
actions in furtherance of identifying director candidates in connection with the
2021 Annual Meeting so long as such actions do not create a public disclosure
obligation for Starboard or the Company, are not publicly disclosed by Starboard
or its representatives, Affiliates or Associates, and are undertaken on a basis
reasonably designed to be confidential and in accordance in all material
respects with Starboard’s normal practices in the circumstances;

--------------------------------------------------------------------------------

(v)          (A) make any proposal for consideration by stockholders at any
annual or special meeting of stockholders of the Company or through any
referendum of stockholders, (B) make any offer or proposal (with or without
conditions) with respect to any merger, tender (or exchange) offer, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company or any of its subsidiaries, (C) affirmatively solicit a
third party to make an offer or proposal (with or without conditions) with
respect to any merger, tender (or exchange) offer, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company or any of its subsidiaries, or publicly encourage,
initiate or support any third party in making such an offer or proposal, (D)
publicly comment on any third party proposal regarding any merger, tender (or
exchange) offer, acquisition, recapitalization, restructuring, disposition, or
other business combination with respect to the Company or any of its
subsidiaries by such third party prior to such proposal becoming public or (E)
call or seek to call a special meeting of stockholders;
(vi)          seek, alone or in concert with others, representation on the
Board, except as specifically permitted in Section 1;
(vii)          advise, knowingly encourage, support or knowingly influence any
person or entity with respect to the voting or disposition of any securities of
the Company at any annual or special meeting of stockholders, except in
accordance with Section 1; or
(viii)          make any request or submit any proposal to amend the terms of
this Agreement other than through non-public communications with the Company or
the Board that would not be reasonably determined to trigger public disclosure
obligations for any Party.
(b)          Except as expressly provided in Section 1 or Section 2(a),
Starboard shall be entitled to (i) vote any shares of Common Stock that it
beneficially owns as Starboard determines in its sole discretion and (ii)
disclose, publicly or otherwise, how it intends to vote or act with respect to
any securities of the Company, any stockholder proposal or other matter to be
voted on by the stockholders of the Company and the reasons therefor.
(c)          Nothing in Section 2(a) shall be deemed to limit the exercise in
good faith by any Starboard Independent Appointee (or a Starboard Replacement
Director) of such person’s fiduciary duties solely in such person’s capacity as
a director of the Company and in a manner consistent with such person’s and
Starboard’s obligations under this Agreement.

3.
Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, and assuming due execution by each counterparty hereto,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, (c)
immediately prior to entering into this Agreement, the Board was composed of
eleven (11) directors and there are no vacancies on the Board and (d) the

--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement by the Company does not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to the Company, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both would constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document or material agreement to which the Company is a party or
by which it is bound.

4.
Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and assuming due execution by each counterparty hereto, is a valid
and binding obligation of Starboard, enforceable against Starboard in accordance
with its terms except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) the execution of this Agreement, the consummation of any
of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of
Starboard as currently in effect, (d) the execution, delivery and performance of
this Agreement by Starboard does not and will not (i) violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to Starboard, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such member is a party or by which it is
bound, (e) as of the date of this Agreement, Starboard is deemed to beneficially
own 4,316,000 shares of Common Stock, (f) as of the date hereof, and except as
set forth in clause (e) above, Starboard does not currently have, and does not
currently have any right to acquire, any interest in any securities or assets of
the Company or its Affiliates (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or assets or any
obligations measured by the price or value of any securities of the Company or
any of its controlled Affiliates, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of shares of Common Stock or any other securities of the Company,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of  shares of Common Stock or any other class or
series of the Company’s stock, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement) and
(g) Starboard has not (except as disclosed in the Nomination Letter), directly
or indirectly, compensated or agreed to compensate, and will not, directly or
indirectly, compensate or agree to compensate, any of the Starboard Independent
Appointees (or any Starboard Replacement Director, if applicable) for serving as
a nominee or director of the Company with any cash, securities (including any
rights or options convertible into

--------------------------------------------------------------------------------

or exercisable for or exchangeable into securities or any profit sharing
agreement or arrangement), or other form of compensation related to the Company
or its securities. For the avoidance of doubt, nothing herein shall prohibit
Starboard for compensating or agreeing to compensate any person for his or her
respective service as a nominee or director of any other company.

5.
Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement in the form attached hereto as
Exhibit A. Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee
thereof) nor Starboard shall issue any press release or make any public
announcement regarding this Agreement or the matters contemplated hereby, except
as required by law or the rules of any stock exchange, or with the prior written
consent of the other Party. During the Standstill Period, neither the Company
nor Starboard shall make any public announcement or statement that is
inconsistent with or contrary to the terms of this Agreement, except as required
by law or the rules of any stock exchange.

6.
Specific Performance.

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and each Party further
agrees to waive any requirement for the security or posting of any bond in
connection with such remedy and the other Party will not take action, directly
or indirectly, in opposition to the Moving Party seeking such relief on the
grounds that any other remedy or relief is available at law or in equity. This
Section 6 is not the exclusive remedy for any violation of this Agreement.

7.
Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with Starboard’s involvement at the Company through the date of this
Agreement, including, but not limited to its Schedule 13D filings, its
preparation and delivery of the Nomination Letter, and the negotiation and
execution of this Agreement, provided that such reimbursement shall not exceed
$350,000 in the aggregate.

8.
Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and

--------------------------------------------------------------------------------

restrictions without including any of such which may be hereafter declared
invalid, void or unenforceable. In addition, the Parties agree to use their best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

9.
Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (c) two (2) business days after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same. The addresses and facsimile
numbers (as applicable) for such communications shall be:
If to the Company:

 
Commvault Systems, Inc.
1 Commvault Way
Tinton Falls, New Jersey 07724
  Attention: Warren Mondschein, Esq.   E-mail: wmondschein@commvault.com



with a copy (which shall not constitute notice) to:

 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
  Attention:
Scott A. Barshay, Esq.
Steven J. Williams, Esq.
  Facsimile: (212) 757-3990   E-mail:
sbarshay@paulweiss.com
swilliams@paulweiss.com

--------------------------------------------------------------------------------

If to Starboard or any member thereof:



  Starboard Value LP
777 Third Avenue, 18th Floor
New York, NY 10017   Attention:
Jeffrey C. Smith
Peter A. Feld
  Facsimile: (212) 845-7989   E-mail:
jsmith@starboardvalue.com
pfeld@starboardvalue.com

with a copy (which shall not constitute notice) to:

  Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019   Attention:
Steve Wolosky, Esq.
Andrew Freedman, Esq.
  Facsimile: (212) 451-2222   E-mail:
swolosky@olshanlaw.com
afreedman@olshanlaw.com

10.
Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof that would result in the application of the law of another
jurisdiction. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

--------------------------------------------------------------------------------

11.
Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

12.
Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, controlled affiliates, successors, assigns,
partners, members, officers, key employees or directors shall have breached this
Section 12, neither it nor any of its respective agents, subsidiaries,
controlled affiliates, successors, assigns, partners, members, officers, key
employees or directors shall in any way publicly criticize, disparage, call into
disrepute or otherwise defame or slander the other Party or such other Party’s
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Party’s subsidiaries who no longer serves in such
capacity at any time following the execution of this Agreement), directors
(including any current officer or director of a Party or a Party’s subsidiaries
who no longer serves in such capacity in connection with the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other Party,
their businesses, products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives.

13.
Securities Laws.

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
directly or indirectly has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

14.
Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term.

This Agreement (including its exhibits) contains the entire understanding of the
Parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Company and Starboard. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms

--------------------------------------------------------------------------------

and conditions of this Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
Starboard, the prior written consent of the Company, and with respect to the
Company, the prior written consent of Starboard. This Agreement is solely for
the benefit of the Parties and is not enforceable by any other persons or
entities. This Agreement shall terminate at the end of the Standstill Period,
except provisions of Section 8, Section 9, Section 10, Section 13 and Section
14, and any liability for breach prior to such termination, in each case which
shall survive such termination.
[The remainder of this page intentionally left blank]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 
COMMVAULT SYSTEMS, INC.
         
By:
/s/ Warren H. Mondschein      
Name:
Warren H. Mondschein
     
Title:
Vice President and General Counsel
 











[Signature Page to Agreement]

--------------------------------------------------------------------------------

 
STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

          By:
Starboard Value LP,
its investment manager
                    STARBOARD VALUE AND OPPORTUNITY S LLC           By:
Starboard Value LP,
its manager
                   
STARBOARD VALUE AND OPPORTUNITY C LP
          By:
Starboard Value R LP,
its general partner
                   
STARBOARD VALUE R LP
          By: Starboard Value R GP LLC,
its general partner
                   
STARBOARD VALUE AND OPPORTUNITY MASTER FUND L LP
          By:
Starboard Value L LP,
its general partner
                    STARBOARD VALUE L LP           By:
Starboard Value R GP LLC,
its general partner
                    STARBOARD VALUE LP           By:
Starboard Value GP LLC,
its general partner
                    STARBOARD VALUE GP LLC
    By:
Starboard Principal Co LP,
its member
                   
STARBOARD PRINCIPAL CO LP
          By:
Starboard Principal Co GP LLC,
its general partner
                   
STARBOARD PRINCIPAL CO GP LLC
 
STARBOARD VALUE R GP LLC
 




 
By:
/s/ Jeffrey C. Smith      
Name:
Jeffrey C. Smith
     
Title:
Authorized Signatory
 





[Signature Page to Agreement]

--------------------------------------------------------------------------------


 
JEFFREY C. SMITH
 
PETER A. FELD
           
By:
/s/ Jeffrey C. Smith    


Name:

Jeffrey C. Smith
   


Title:

Individually and as Attorney-in-Fact for Peter A. Feld
 

 









[Signature Page to Agreement]

--------------------------------------------------------------------------------

Exhibit A
Press Release
(See Exhibit 99.1 [eh2000814_ex9901.htm])




--------------------------------------------------------------------------------